

116 HRES 350 IH: Recognizing the value and importance of the Electoral College.
U.S. House of Representatives
2019-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 350IN THE HOUSE OF REPRESENTATIVESMay 2, 2019Mr. Budd (for himself, Mr. Meadows, Mr. Banks, and Mr. Hice of Georgia) submitted the following resolution; which was referred to the Committee on House AdministrationRESOLUTIONRecognizing the value and importance of the Electoral College.
	
 Whereas the framers of the Constitution of the United States established the Electoral College in article II, section 1 of the Constitution, America’s founding document;
 Whereas the Electoral College serves as a formal body which elects the President and Vice President of the United States, and each State has a number of electors based on the State’s number of Representatives and Senators;
 Whereas the Electoral College is unique to our Federal republic and provides representation to an American population comprised of different cultures, religions, and economic backgrounds;
 Whereas the United States is not a homogeneous Nation, but historically a Nation of immigrants requiring a unique electoral structure like the Electoral College; and
 Whereas the Electoral College encourages the smooth transition of power and maintains our American system of government that protects against the tyranny of the majority: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes that the Electoral College preserves the concept of federalism;
 (2)recognizes that the Electoral College is uniquely American; and (3)recognizes that the Electoral College is vital to the continued preservation of our government.
			